

Exhibit 10.2
GUESS?, INC.
2004 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated June
11, 2020 by and between Guess?, Inc., a Delaware corporation (the “Company”),
and Paul Marciano (the “Grantee”) evidences the nonqualified stock option (the
“Option”) granted by the Company to the Grantee as to the number of shares of
the Company’s Common Stock first set forth below.



 
Number of Shares of Common Stock:(1)   348,157
 
Award Date:  June 11, 2020
 
 
 
 
 
Exercise Price per Share:(1)                       $8.64
 
Expiration Date:(1)(2) June 11, 2030
 
 
 
 
 
 
 
Award Number: 00008840
 
 
 
 
 
Vesting(1)(2)  The Option shall become vested as to one-third (1/3) of the total
number of shares of
Common Stock subject to the Option on each of the first, second, and third
anniversaries of the Award
Date, provided that the Grantee has been continuously in Service with the
Company from the Award
Date through each applicable vesting date. As used herein, the term “Service”
means employment by
the Company or service to the Company as a member of the Board.


   

The Option is granted under the Guess?, Inc. 2004 Equity Incentive Plan (as
Amended and Restated as of May 19, 2017) (the “Plan”) and subject to the Terms
and Conditions of Nonqualified Stock Option (the “Terms”) attached to this
Option Agreement (incorporated herein by this reference) and to the Plan.  The
Option has been granted to the Grantee in addition to, and not in lieu of, any
other form of compensation otherwise payable or to be paid to the Grantee. 
Capitalized terms are defined in the Plan if not defined herein.  The parties
agree to the terms of the Option set forth herein.  The Grantee acknowledges
receipt of a copy of the Terms, the Plan and the Prospectus for the Plan.
 
“GRANTEE”
 
GUESS?, INC.
a Delaware corporation
 
 
 
 
 
 
 /s/ Paul Marciano
 
 
Signature
 
By:
 /s/ Jason T. Miller
 
 
 
 
Paul Marciano
 
Print Name:
Jason T. Miller
Print Name
 
 
 
 
Title:
General Counsel and Secretary
 
 
 



1

--------------------------------------------------------------------------------




 
CONSENT OF SPOUSE
 
In consideration of the Company’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.
 
 
 
 
Signature of Spouse
 
Date

 
 
 
 
_____________________
(1) Subject to adjustment under Section 16 of the Plan.
(2) Subject to early termination if the Grantee’s Service terminates or pursuant
to Section 17 of the Plan.




2

--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION


1.
Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.
•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

•
Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 16 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

•
Nonqualified Stock Option. The Option is a nonqualified stock option and is not,
and shall not be, an incentive stock option within the meaning of Section 422 of
the Code.

2.
Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued Service through each applicable vesting
date as a condition to the vesting of the applicable installment of the Option
and the rights and benefits under this Option Agreement. Service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of Services as provided in
Section 4 below or under the Plan.
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if he is an employee, as an employee at will who
is subject to termination without cause, confers upon the Grantee any right to
remain employed by or in service to the Company or any Subsidiary, interferes in
any way with the right of the Company or any Subsidiary at any time to terminate
such employment or service, or affects the right of the Company or any
Subsidiary to increase or decrease the Grantee’s other compensation. Nothing in
this Option Agreement, however, is intended to adversely affect any independent
contractual right of the Grantee without his consent thereto.


3

--------------------------------------------------------------------------------




3.
Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the Company
(or such other person as the Committee may require pursuant to such
administrative exercise procedures as the Committee may implement from time to
time) of:
•
 
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Committee may require from time to time;
 
 
 
•
 
payment in full for the Exercise Price of the shares to be purchased (a) in
cash, cashier’s or bank check, or electronic funds transfer to the Company; (b)
(subject to compliance with all applicable laws, rules, regulations and listing
requirements and further subject to such rules as the Committee may adopt as to
any non-cash payment) in shares of Common Stock already owned by the Grantee,
valued at their Fair Market Value on the exercise date; or (c) through a
“cashless exercise” procedure by notice and third party payment in such manner
as may be authorized by the Committee pursuant to Section 8(f) of the Plan;
 
 
 
•
 
any written statements or agreements required pursuant to Section 19(g) of the
Plan; and
 
 
 
•
 
satisfaction of the tax withholding provisions of Section 19(a) of the Plan.



4.
Termination of Option upon a Termination of Grantee’s Employment.

Subject to earlier termination on the Expiration Date of the Option and subject
to any applicable provision of a valid employment agreement between the Company
and Grantee, if the Grantee’s Service terminates, the following rules shall
apply (the last day that the Grantee provides Services to the Company is
referred to as the Grantee’s “Severance Date”):
•
if the Grantee’s Service terminates due to his death, Disability or Retirement,
then (a) the Grantee, his personal representative or beneficiary will have
twelve (12) months from the Severance Date to exercise the Option (or any
portion thereof) to the extent that it was exercisable on the Severance Date;
provided that if the Grantee’s employment terminates as a result of Disability
or Retirement and he dies during such 12-month period, his beneficiary will have
one year from the date of the Grantee’s death to exercise the Option (or any
portion thereof) to the extent it was vested on the Grantee’s Severance Date,
(b) the Option, to the extent not exercisable on the Severance Date, shall
terminate on the Severance Date, and (c) the Option, to the extent exercisable
for the 12-month period following the Severance Date (or, if applicable, the
12-month period following the Grantee’s subsequent death) and not exercised
during such period, shall terminate at the close of business on the last day of
such 12-month period.



4

--------------------------------------------------------------------------------




•
if the Grantee’s Service terminates for any reason other than his death,
Retirement or Disability, then (a) the Grantee will have sixty (60) days from
the Severance Date to exercise the Option (or portion thereof) to the extent
that it was exercisable on the Grantee’s Severance Date (b) the Option, to the
extent not exercisable on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the sixty (60) day
period following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 60-day period.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option. The Committee shall be the sole judge of whether the Grantee
continues to render Service for purposes of this Option Agreement.
5.
Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 15 of the Plan.
6.
Adjustments Upon Specified Events.

Upon the occurrence of certain events relating to the Company’s Common Stock
contemplated by Section 16(b) of the Plan, the Committee will make adjustments,
if appropriate, in the number of shares subject to the Option, the Exercise
Price, and the number and kind of securities subject to the Option.
7.
Change in Control.

Notwithstanding anything to the contrary in Sections 1 or 4 of this Agreement or
any provision of the Plan, the following provisions shall apply upon a Change in
Control:
A.    The Company may terminate the Option effective upon (or, as necessary to
give effect to such termination, immediately prior to, a Change in Control), or
may provide in connection with a Change in Control for any then-outstanding
portion of the Option to be assumed or converted into an option to acquire
common stock of any surviving or successor entity to the Company or a parent
thereof (the “Successor Entity” and any such assumed Option a “Substitute
Option”). If a Change in Control occurs and the then-outstanding portion of the
Option is to be terminated and not assumed by a Successor Entity as a Substitute
Option: (i) the Option, to the extent then outstanding and unvested, shall be
deemed to be fully vested upon (or, as necessary to give effect to such
acceleration, immediately prior to) the Change in Control, and (ii) the Grantee
shall, if the Option is not to be settled in the transaction, be given a
reasonable opportunity to exercise such Option before it terminates, with any
such exercise prior to the Change in Control to be contingent upon and effective
as of but subject to the actual occurrence of the Change in Control or
immediately prior to the Change in Control.


5

--------------------------------------------------------------------------------




B.    Any Substitute Option will have substantially the same terms and
conditions as the Predecessor Option, with appropriate adjustments as to the
number and kind of shares and exercise price subject thereto.
8.
Compliance.

The Grantee hereby agrees to cooperate with the Company, regardless of the
Grantee’s employment status with the Company, to the extent necessary for the
Company to comply with applicable state and federal laws and regulations
relating to the Option.
9.
Notices.

Any notice required or permitted under this Option Agreement shall be deemed
given when personally delivered, or when deposited in a United States Post
Office, postage prepaid, addressed, as appropriate, to the Grantee either at the
address on record with the Company or such other address as may be designated by
Grantee in writing to the Company; or to the Company, Attention: Stock Plan
Administration, 1444 South Alameda Street, Los Angeles, California 90021, or
such other address as the Company may designate in writing to the Grantee.
10.
Failure to Enforce Not a Waiver.

The failure of the Company or the Grantee to enforce at any time any provision
of this Option Agreement shall in no way be construed to be a waiver of such
provision or of any other provision hereof.
11.
Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to, and the Grantee agrees to be bound by, all of the terms and conditions of
the Plan, incorporated herein by this reference.  In the event of a conflict or
inconsistency between the terms and conditions of this Option Agreement and of
the Plan, the terms and conditions of the Plan shall govern.  The Grantee agrees
to be bound by the terms of the Plan and this Option Agreement (including these
Terms).  The Grantee acknowledges having read and understood the Plan, the
Prospectus for the Plan, and this Option Agreement.  Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Committee do not and shall
not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.
12.
Entire Agreement.

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof.  The Plan and this Option Agreement


6

--------------------------------------------------------------------------------




may be amended pursuant to Section 18 of the Plan.  Such amendment must be in
writing and signed by the Company.  The Company may, however, unilaterally waive
any provision hereof in writing to the extent such waiver does not adversely
affect the interests of the Grantee hereunder, but no such waiver shall operate
as or be construed to be a subsequent waiver of the same provision or a waiver
of any other provision hereof.
13.
Governing Law.

This Option Agreement shall be governed by and construed according to the laws
of the State of Delaware, without regard to Delaware or other laws that might
cause other law to govern under applicable principles of conflicts of law.  For
purposes of litigating any dispute that arises under this Option Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation shall be conducted in the courts of
Los Angeles County, or the federal courts for the United States for the Central
District of California, and no other courts, where this Option Agreement is made
and/or to be performed.
14.
Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to the Option awarded under the Plan or future stock options that may be awarded
under the Plan by electronic means or request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
15.
Effect of this Agreement.

This Option Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to all or substantially all of the
business or assets of the Company.
16.
Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
17.
Committee’s Powers.

No provision contained in this Option Agreement shall in any way terminate,
modify or alter, or be construed or interpreted as terminating, modifying or
altering any of the powers, rights or authority vested in the Committee or, to
the extent delegated, in its delegate pursuant to the terms of the Plan or
resolutions adopted in furtherance of the Plan, including, without limitation,
the right to make certain determinations and elections with respect to the
Options.


7

--------------------------------------------------------------------------------




18.
Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
19.
Clawback Policy.

The Option is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).


20.
No Advice Regarding Grant.

The Grantee is hereby advised to consult with his own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Company nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Option Agreement) or recommendation with respect to the
Option. Except for the withholding rights contemplated by Section 19(a) of the
Plan, the Grantee is solely responsible for any and all tax liability that may
arise with respect to the Option and any shares that may be acquired upon
exercise of the Option.


8